           Case 1:20-cv-01297-AWI-EPG Document 10 Filed 09/29/20 Page 1 of 1


 1

 2

 3

 4

 5
                        UNITED STATES DISTRICT COURT
 6
                                  EASTERN DISTRICT OF CALIFORNIA
 7

 8   ELMAR K. SCOTT,                                   Case No. 1:20-cv-01297-AWI-EPG-HC

 9                  Petitioner,                        ORDER VACATING FINDINGS AND
                                                       RECOMMENDATION
10          v.
                                                       ORDER DENYING PETITIONER’S
11   COVELLO,                                          APPLICATION TO PROCEED IN FORMA
                                                       PAUPERIS AS MOOT
12                  Respondent.
                                                       (ECF Nos. 2, 9)
13

14         Petitioner Elmar K. Scott is a state prisoner proceeding pro se with a petition for writ of

15 habeas corpus pursuant to 28 U.S.C. § 2254.

16         On September 16, 2020, the undersigned issued findings and recommendation

17 recommending Petitioner’s application to proceed in forma pauperis be denied. (ECF No. 9). On

18 September 24, 2020, the Court received the $5.00 filing fee.

19         Accordingly, IT IS HEREBY ORDERED that:

20      1. The findings and recommendation (ECF No. 9) is VACATED; and

21      2. Petitioner’s application to proceed in forma pauperis (ECF No. 2) is DENIED as MOOT.

22
     IT IS SO ORDERED.
23

24      Dated:    September 28, 2020                          /s/
                                                      UNITED STATES MAGISTRATE JUDGE
25

26
27

28
